DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and species of compound IIIa, in the reply filed on January 7, 2021 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be novel and nonobvious over the prior art.  Therefore, the search and examination of the Markush claims was extended.  Prior art was found that anticipates the Markush claims with respect to nonelected species.  Therefore, the claims were rejected and claims to nonelected species were withdrawn from further consideration.  The search and examination was performed for the elected species, the full scope of claim 6, and additionally to the nonelected species shown below.
4.	Claims 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on January 7, 2021.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on September 3, 2019 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (caplus abstract, 2014:820312).  The reference has a publication date of 2014 which antedates the instant claims having an effective filing date of December 7, 2016.
	The reference teaches the compounds of 
    PNG
    media_image1.png
    115
    242
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    154
    260
    media_image2.png
    Greyscale
 which correspond to the instant claims in the following manner:  n=0; X=X’=Y=Y’=Z=electron donor or acceptor ligand; R=option 1 with L=W=bond; W’=O, R5=H.
7.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1656990-85-0 (
    PNG
    media_image3.png
    171
    677
    media_image3.png
    Greyscale
).  The compound has an entry date of March 6, 2015 which antedates the instant claims having an effective filing date of December 7, 2016.  The compound corresponds to the instant claims in the following manner:  n=0; X=X’=Y=Y’=Z=electron donor or acceptor ligand; R=option 1 with L=(CH2)m=1, W=O, R5=H.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 10,435,424.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
The claims of the patent are directed to a compound of formula 
    PNG
    media_image4.png
    82
    86
    media_image4.png
    Greyscale
 wherein R is selected from 

    PNG
    media_image5.png
    302
    277
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    393
    285
    media_image6.png
    Greyscale
.  The claims anticipate the instant claims.  The compounds correspond to the instant claims in that W’ is a group that can be attached by a double bond.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626